Filed Pursuant to Rule 497(c) 1933 Act File No. 033-81396 1940 Act File No. 811-08614 BRANDES INVESTMENT TRUST On behalf of Brandes Investment Trust (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, datedJanuary 31, 2012, to the Prospectus for the Trust, which was filed pursuant to Rule 497(c) on February 6, 2012.The purpose of this filing is to submit the 497(c) filing dated January 31, 2012 in XBRL for the Brandes Institutional Global Equity Fund, the Brandes Institutional International Equity Fund, the Brandes Institutional Emerging Markets Fund, and the Brandes International Small Cap Equity Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
